Mr. JUSTICE DIXON delivered the opinion of the court: The defendant Jerry Smith plead guilty to a charge of burglary. He was sentenced to a term of from 1 to 3 years by the Circuit Court of Henderson County. The issues presented for review are whether the trial court erred in refusing to allow the defendant to withdraw a guilty plea which had been induced by the defense attorney’s erroneous representation that the defendant would receive probation and whether defendant should be permitted to plead anew because prior to accepting the guilty plea the trial court failed to determine that defendant understood the nature of the charge. There is no brief in this court on behalf of the People. It is well settled that lack of brief by the appellee permits reversal with no discussion of the merits. If it would be manifestly unjust to reverse pro forma, the court may exercise its discretion and consider the appeal on its merits. (2 I.L.P. Appeal and Error §560 (1953).) After examining the record and the issues we have determined that pro forma reversal is the appropriate action. People v. Elliott, 9 Ill.App.3d 178. Accordingly, the judgment of the Circuit Court of Henderson County is reversed and the cause remanded to the trial court with direction that defendant be permitted to plead anew. Reversed and remanded with directions. ALLOY and STOUDER, JJ., concur.